DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
Double Patenting: the amendment removes some of the claims from the double patenting rejection, but not all. Accordingly, the double patenting rejection is maintained.
101 Rejections. The amendment overcomes the 101 rejection. 
112(b) rejections. The amendment overcomes the 112(b) rejections. 
103 rejections. Regarding the claims amendments, the amendments move subject matter from now-cancelled dependent claims into independent claims (i.e. regarding claim 26, the subject matter of claims 27 and 28, now cancelled, have been moved into claim 26). The examiner maintains her rejection of these claims over the previously applied references and does not find that the amendments overcome the prior art of record, or modify the claim scope in such a way to overcome the existing prior art.  See remainder of this official action for details. 





Claim Objections
Claims 29 and 38 are objected to because of the following informalities:  for both of these claims, “an second” should be changed to “a 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 26, 29, 32, 33, 38, 41, 43 and 45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 9, 13 and 14 of U.S. Patent No. 10,665,210. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed by claims of the issued patent. See table below for correspondence.


U.S. 16/883,633 
U.S. 10,665,210
Claim 26
Claim 3
Claim 29
Claim 3
Claim 32
Claim 5
Claim 33
Claim 9
Claim 38
Claim 9
Claim 41
Claim 13

Claim 13
Claim 45
Claim 14




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 30, 31, 32, 41, 43, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kwa 188 (U.S. Patent Application Publication No. 2012/0075188 A1) in view of Roh (U.S. Patent Application Publication No. 2014/0218378 A1) and further in view of: Maeda (U.S. 2008/0152223 A1). 

Regarding claim 26: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: an apparatus, comprising: display interface circuitry to couple to a display panel via a display interconnect; and transmitter circuitry to: send a frame update to the display panel via the display interconnect; identify the frame update as a full frame update; identify a number of full frame updates; and send, during a vertical blanking interval (VBI), an information element to the panel, the information element to include an indication that the frame update is a full frame update and the determined number of full frame updates, and the results of the modification   
	Roh teaches an apparatus (Fig. 1, a system) comprising display interface circuitry to couple a display panel via a display interconnect (Fig. 1, display panel 5, display interconnect 4, display interface circuitry / at least one aspect of 1) and transmitter circuitry (Fig. 2: 40).  
	Regarding the transmitter sending a frame update to the panel via interconnect (as with the configuration of Roh, mapped above), and send, during a VBI, an information element to the panel including an indication of a frame update, Kwa 188 teaches that this concept is known to one of ordinary skill (see e.g. [0018], in combination with Tables 1-3 and related descriptions. Roh also teaches/suggests that determining and providing information re: whether an update region is a full or partial frame is to be updated is known (see claims 1-7).   Modifying the architecture or Roh, to have included the functionality of Kwa 188 and the teachings/suggestions of Roh, would have been obvious and predictable to one of ordinary skill in the art. 
	Re: identify the frame update as a full frame update…and send, during a VBI…an indication that the full frame update is a full frame update, consider the following. Roh teaches determining whether a frame update is full or partial (see claims 1-7 and paras. 51-58). As mapped above, the applied references teach the transmitter sending, during the VBI, information elements with indications about a frame update or frame information. Kwa 188 also teaches/suggests determining whether a frame update is full or otherwise a partial update (see Tables 1-3 and related description) and sending information accordingly.  Modifying the applied references, in view of same, to have 
	Re: identify a number of full frame updates…and send, during a VBI…the determined number of full frame updates, Maeda teaches that it is known, in the field of image processing and display, to determine a number of full frames to be processed or otherwise updated (here, Maeda gives an example of determining a number of full frames to be smoothed for moving image display. See [0025] to [0038]).  As mapped above, the applied references teach the transmitter sending, during the VBI, information elements with indications about a frame update or frame information. Maeda teaches information corresponding to a determined number of full frame updates. Modifying the applied references, such that the information element is a number of full frame updates, per Maeda, would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 26, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  


	Regarding claim 29:
 the apparatus of claim 26, the transmitter circuitry to: identify a subsequent frame update as a partial frame update; and send, during a subsequent VBI, [a] second information element including an indication that the subsequent frame update is a partial frame update, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).      
	Roh teaches determining whether a frame update is full or partial (see claims 1-7 and paras. 51-58). Recall, mapping to claim 26, the applied references teach the transmitter sending, during the VBI, information elements with indications about a frame update or frame information. Kwa 188 also teaches/suggests determining whether a frame update is full or otherwise (see Tables 1-3 and related description) and sending information accordingly. Nothing in the prior art prevents or teaches against processing more than one frame, with modifications to information elements as taught by the prior art. Modifying the applied references, in view of same, to have included the above, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 29, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same 


	Regarding claim 30:
	Kwa 188 further teaches: the apparatus of claim 29, wherein the second information element comprises indications of attributes of the partial frame update ate (see Table 3, which teaches that the information element can include the last row of the partial frame update. See also related description). 
It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained claim 7. The motivation would be to implement command measures to preserve power and/or processing resources for image frame updates. 


	Regarding claim 31:
	Kwa 188 further teaches: the apparatus of claim 30, the attributes comprising at least one of a number of partial frame update blocks or a starting and ending pixel of the partial frame update (see Table 3, which teaches that the information element can include the start and last row of the partial frame update. See also related description. This corresponds to a starting and ending pixel of the partial frame update). 
It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view 


	 Regarding claim 32:
	Roh further teaches: the apparatus of claim 26, the display interface circuitry comprising a display port interface or an embedded display port interface (see Fig. 2: 90, which is coupled to the transmitter. 90 can communicate with the display interconnect via the double arrow indicator in Fig. 1 between elements 1 and 3 for signal transfer). 
It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of same, to have obtained claim 9. The motivation would be to implement known architecture to manage transmission of information for display between components. 
 

	Regarding claim 41: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: at least one non-transitory machine-readable storage medium comprising instructions that when executed by a processor at a platform coupled to a panel via a display interconnect, cause the processor to: 
	identify a frame update as a full frame update; identify a number of full frame updates; send, to the panel via the display interconnect during a vertical blanking interval (VBI), an information element, the information element to include an indication that the frame update is a full frame update and the determined number of full frame updates; and
	send, to the panel via the display interconnect, the frame update, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).       
	Roh teaches at least one machine-readable storage medium comprising instructions that when executed by a processor (Fig. 2: 80) cause the processor to perform functions (see paras. 37-38 and 49). The processor, per Roh, can be at a platform (see Fig. 2: 1) coupled to a panel (Fig 1: 5) via a display interconnect (Fig 1: 4).  
	Regarding causing the processor to send to the panel via the display interconnect during a VBI, an information element with an indication of a frame update, and send to the panel, via the display interconnect, the frame update, Kwa 188 teaches that this concept is known to one of ordinary skill ([0018], which teaches that information or commands can be transmitted during a vertical blanking interval/VBI, in combination with Tables 1-3 and related descriptions, which are examples of information elements that include an indication of a frame update). Roh also teaches/suggests that determining and providing information re: whether an update region is a full or partial frame is to be updated is known (see claims 1-7).  Modifying the hardware/software architecture or Roh, to have included the functionality of Kwa 188 and the teachings/suggestions of Roh, would have been obvious and predictable to one of ordinary skill in the art. 

	Re: identify a number of full frame updates…and send, during a VBI…the determined number of full frame updates, Maeda teaches that it is known, in the field of image processing and display, to determine a number of full frames to be processed or otherwise updated (here, Maeda gives an example of determining a number of full frames to be smoothed for moving image display. See [0025] to [0038]).  As mapped above, the applied references teach the transmitter sending, during the VBI, information elements with indications about a frame update or frame information. Maeda teaches information corresponding to a determined number of full frame updates. Modifying the applied references, such that the information element is a number of full frame updates, per Maeda, would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in claim 41, although not necessarily in a single embodiment, with the only difference being between the claimed element 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  

	Regarding claim 43: see claim 30. 
	These claims are similar.  The same rationale for rejection applies

	Regarding claim 44: see claim 31. 
	These claims are similar.  The same rationale for rejection applies

	Regarding claim 45: see claim 32. 
	These claims are similar.  The same rationale for rejection applies



Claims 33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kwa 188 in view of: Fernando, R. ed., 2004. GPU gems: programming techniques, tips, and tricks for real-time graphics (Vol. 590). Reading: Addison-Wesley, Chapter 27 (“Fernando”) and further in view of Roh and Maeda.  

	Regarding claim 33: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: a method comprising: identifying a frame update as a full frame update; identifying a number of full frame updates; sending, from an image source to an image sink during a vertical blanking interval (VBI), an information element including an indication that the frame update is a full frame update and the determined number of full frame updates; and sending, from the image source to the image sink, the frame update, and the results of the modification would have been predictable to one of ordinary skill in the art.  See MPEP §2143(A).      
	Kwa 188 teaches  sending, during a VBI, an indication of a frame update (see e.g. [0018], which teaches that information or commands can be transmitted during a vertical blanking interval/VBI, in combination with Tables 1-3 and related descriptions, which are examples of information elements that include an indication of a frame update). Re: sending from an image source to an image sink and related features, Fernando teaches that this type of programming for GPU and image processing, using source and sink operators, are known (see Section 27.2).  Modifying the applied references, such that the functionality as per Kwa 188, is performed from an image source to sink, per Fernando, would have been obvious and predictable to one of ordinary skill in the art. 
	Re: identifying a frame update as a full frame update…and sending, during a VBI…an indication that the full frame update is a full frame update, consider the following. Roh teaches determining whether a frame update is full or partial (see claims 1-7 and paras. 51-58). As mapped above, the applied references teach sending, during the VBI, information elements with indications about a frame update or frame information. Kwa 188 also teaches/suggests determining whether a frame update is full or otherwise a partial update (see Tables 1-3 and related description) and sending information accordingly.  Modifying the applied references, in view of same, to have included the above features re: full frame updates, would have been obvious and predictable to one of ordinary skill in the art. 
	Re: identifying a number of full frame updates…and sending, during a VBI…the determined number of full frame updates, Maeda teaches that it is known, in the field of image processing and display, to determine a number of full frames to be processed or otherwise updated (here, Maeda gives an example of determining a number of full frames to be smoothed for moving image display. See [0025] to [0038]).  As mapped above, the applied references sending, during the VBI, information elements with indications about a frame update or frame information. Maeda teaches information corresponding to a determined number of full frame updates. Modifying the applied references, such that the information element is a number of full frame updates, per Maeda, would have been obvious and predictable to one of ordinary skill in the art.


	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  


	Regarding claim 38: see claim 29. 
	These claims are similar.  The same rationale for rejection applies. 

	Regarding claim 39: see claim 30. 
	These claims are similar.  The same rationale for rejection applies. 

	Regarding claim 40: see claim 31. 
	These claims are similar.  The same rationale for rejection applies. 



	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613